 

Exhibit 10.5(a)

SCHEDULE OF OFFICERS AND DIRECTORS WHO HAVE ENTERED INTO INDEMNIFICATION
AGREEMENTS

 

NAME

  

POSITION

Jonathan B. Bulkeley

  

Director

Benjamin Derhy

  

Director

David Hughes

 

Director

Gregory R. Liberman

  

Chairman of the Board and Chief Executive Officer

Josh A. Kreinberg

  

General Counsel and Company Secretary

Gregory J. Franchina

  

Chief Information Officer

Brett A. Zane

  

Chief Financial Officer

Thomas G. Stockham

  

Director

Vince Thompson

 

Director

 

 